Citation Nr: 0707325	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include a psychosis, has been received.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision that denied reopening the 
veteran's claim for service connection for a psychiatric 
disorder, to include psychosis.  The veteran filed a notice 
of disagreement (NOD) in May 2002, and the RO issued a 
statement of the case (SOC) during the same month.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in February 2003.  

In June 2004, the Board issued a decision (signed by a 
Veteran Law Judged that is no longer with the Board) that 
denied reopening the veteran's claim for service connection 
for a psychiatric disorder, to include a psychosis.  The 
veteran appealed the Board's June 2004 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006, the Court issued a Memorandum Decision vacating the 
Board's June 2004 decision and remanding the claim to the 
Board for proceedings consistent with the Court's decision.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of the Court's decision and review of the record, 
the Board finds that further RO action on the claim on appeal 
is warranted.  

As indicated above, in the June 2006 decision, the Court 
directed the Board to provide an adequate statement of its 
reasons or bases for determining that VA satisfied its duties 
to notify under the Veterans Claims Assistance Act (VCAA).  
However, careful review of the claims file reveals that all 
of VA's duties in this regard have not been satisfied.

In November 2001, the RO sent the veteran a notice letter in 
connection with the matter on appeal.  Although the veteran 
is seeking to reopen a previously denied claim for service 
connection of a psychiatric disorder, that letter did not 
adequately inform him of the basis for the prior denial of 
his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (in 
a claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  Hence, the November 2001 letter was 
inadequate, and the record reveals no subsequent RO 
correspondence that meets the Kent requirements.  The Board 
emphasizes that RO action is needed to satisfy the duties 
imposed by the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, the RO should also give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal via a VCAA compliant letter, notifying 
him that he has a full one-year period to respond.    See 
38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the appellant to submit all pertinent 
evidence in his possession, and ensure that its notice to him 
meets the requirements of Kent, as well the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of the underlying claim for service 
connection-specifically as regards disability ratings and 
effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

Prior to giving the appellant another opportunity to furnish 
additional information and/or evidence pertinent to the 
claim, the RO should make another attempt to obtain 
outstanding records pertaining to him from the Social 
Security Administration (SSA).  

Regulation implementing the VCAA's enhanced duty to assists 
provides that VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159.   

In this case, the RO made an attempt to obtain records from 
SSA in April 2003.  In June 2003, SSA responded that it was 
unable to locate the veteran's folder at that time and 
indicated that VA should resubmit its request in 60 days.  
After additional VA requests to obtain records, SSA indicated 
in a January 2004 letter that it was still unable to locate 
the veteran's original disability claim but was utilizing 
every effort available to locate the documents.  Thereafter, 
in a January 2004 VA Form 119 (report of contact), the RO 
stated that any further search for SSA records would be 
futile.  Given the contradictory statements from SSA and RO 
personnel, the Board is unable to conclude that further 
efforts to obtain the veteran's SSA records would be futile.

Under these circumstances, the RO should conduct an 
additional search to obtain all outstanding SSA records 
pertaining to the veteran.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision regarding the claim for disability benefits, 
as well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2006) as regards requesting records 
from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain from the SSA 
copies of its decision(s) pertaining to 
the veteran's claims for disability 
benefits, as well as copies of all 
medical records underlying such 
determination(s).  In requesting these 
records, the RO must follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the veteran 
and his attorney a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession that 
is not already of record, and explain the 
type of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure its letter meets the 
requirements of Kent (cited to above), 
which held that a claimant must be 
notified of both the criteria to reopen a 
claim for service connection-to include 
a discussion of the basis for the prior 
denial-as well as the criteria to 
establish the underlying claim for 
service connection.  The RO should ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards disability rating 
and effective date, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the petition to 
reopen the claim service connection for a 
psychiatric disorder, to include a 
psychosis, in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


